Citation Nr: 1703859	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  03-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral ankles.

2.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2002 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A notice of disagreement to the November 2002 rating decision denying entitlement to service connection for arthritis of the bilateral ankles was received in February 2003, a statement of the case was issued in May 2003, and a VA Form 9 was received in June 2003.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2005 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board remanded the Veteran's service connection claim in December 2005.  In May 2008, the Board denied the claim.  The Veteran subsequently appealed the decision to the Court of Appeals for Veterans Claims (CAVC).  A March 2010 Memorandum Decision issued by the CAVC vacated the Board's May 2008 decision and remanded the issue back to the Board.  The claim was then remanded by the Board for further development in October 2011.

A notice of disagreement to the February 2010 rating decision denying an increased rating for PTSD was received in July 2010, a statement of the case was issued in March 2014, and a VA Form 9 was received in March 2014.  

In a March 2014 rating decision, the RO granted an increased evaluation of 50 percent for PTSD, effective October 28, 2009, the date of the Veteran's claim for increase.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran has asserted that he is unemployed due to his PTSD symptoms.  See September 2010 Application for Unemployability.  However, the Board notes that entitlement to a TDIU was granted in a March 2014 rating decision.  Accordingly, the Board finds that Rice is not applicable.

The Board notes that the Veteran has initiated appeals for multiple issues; however, the two issues listed on the title page of this decision are the only issues that have been certified to the Board at this time.

The issue of entitlement to a rating higher than 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record evidence does not establish that the Veteran developed arthritis of the bilateral ankles during his period of active service, that this disorder was manifested within one year following his separation from service, or that this disorder is etiologically related to a service-connected disability.




	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for arthritis of the bilateral ankles are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2002, July 2004 and April 2006.  The Board acknowledges that complete VCAA notice was only provided to the Veteran after the initial unfavorable decision in this case, rather than prior to the initial decision as typically required.  However, in a case involving the timing of the VCAA notice, the United States Court of Appeals for Veterans Claims (Court) held that in such situations, the Appellant has a right to a VCAA content-complying notice and proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant letter was issued to the Veteran in April 2006.  Thereafter, he was afforded an opportunity to respond, and the AOJ then subsequently reviewed the claim and issued a supplemental statement of the case to the Veteran in August 2007.  Most recently, a supplemental statement of the case was issued in February 2014.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in April 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, and post-service records with the claims folder.  Virtual VA and VBMS records were reviewed.  Social Security Administration records were obtained.  Additionally, the Veteran was afforded VA examinations. 

In October 2011, the Board remanded this claim to obtain a medical opinion.  A medical opinion was obtained in April 2012.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Also, in Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the August 2005 hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Arizona Department of Veterans' Services.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to Service Connection for Arthritis of the Bilateral Ankles

The Veteran asserts that he is entitled to service connection for arthritis of the bilateral ankles.  Specifically, he maintains that this arthritic condition is associated with his flat feet.  

The Board observes that the Veteran has previously filed service connection claims for flat feet, which have been denied.  Thus, the issue concerning service connection for flat feet is not a part of the current appeal, and service connection is not effect for this condition.


Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for arthritis is one year.  38 C.F.R. § 3.307, 3.309(a).

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a).  Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309 (a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In the case of any Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304 (d); see 38 U.S.C.A. § 1154 (b).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent medical evidence is generally required.  In other words, these provisions do not presumptively establish service connection for a combat Veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1990). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts

In the instant case, the Veteran's DD Form 214 discloses that he has been awarded the Combat Infantry Badge (CIB), which establishes that the Veteran engaged in combat.  As such, 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d) are for application in this case. 

The evidence of record indicates that on the November 1968 entrance examination, the Veteran was noted to have first-degree pes planus.  Service treatment records do not reflect complaints of or treatment for arthritis of the ankles, or any other foot or ankle condition.  On an August 1970 separation examination, the Veteran was noted to have had a normal clinical evaluation of the feet and lower extremities, and no arthritis of the ankles or any other foot or ankle condition was noted. 

The first indications of any foot or ankle problems in the post-service medical record are VA medical records dated in December 1985, which indicate that the Veteran presented for follow-up of joint pain in his hands, but at the time, described developing pain in both feet.  It was noted that there was no history of any joint swelling, and no prior history of arthritic changes.  On examination, extremities had full range of motion, and the Veteran was tender on the dorsum of the right foot and along the metatarsal heads.  December 1985 x-rays of bilateral ankles indicated minor degenerative changes about the left ankle.  There was a small osteophyte about the anterior aspect and lateral aspects of the tibia-talojoint of the left ankle, and the right ankle was unremarkable. 

A January 1999 private medical note indicates that the Veteran suffered a left foot injury in January 1999, and that the Veteran was diagnosed as having a fracture.  A January 1999 letter from the Veteran's private physician indicates that the Veteran injured his foot when he stepped on a board and slipped, that x-rays showed evidence of a fracture of the shaft of the fifth metatarsal, and that the Veteran denied any history of pain prior to the injury. 

A January 1999 VA note indicates that the Veteran complained of pain in the right upper leg and foot going on for one to two years, but that the pain had been constant and burning for the past three months. 

June to September 1999 VA notes indicate that the Veteran complained of pain in feet, and that the Veteran had fractured his left 5th metatarsal in January 1999.  The Veteran was diagnosed as having bilateral pes planus, and rear foot valgus, left.  June 1999 x-rays were noted to show a healing fracture of the left fifth metatarsal base.  In November 1999, the Veteran was diagnosed as having bilateral ankle arthritis.  On a December 1999 VA medical note, the Veteran was diagnosed as having plantar fasciitis. 

May 2000 private medical records indicate that the Veteran continued to have foot pain.  The Veteran noted that he had pes planus, and that this might be causing some difficulties. 

In a written statement to VA, dated in January 2002, the Veteran indicated that his arthritis of the feet and ankles were associated with flat feet, and that he was born with flat feet. 

VA treatment notes beginning July 2003 indicate treatment for diabetic neuropathy of the feet. 

At his August 2005 Board hearing, the Veteran testified that he first had problems with his feet because he had to carry heavy backpacks and wear military boots on rough terrain when in service. 

The Veteran was afforded a VA examination in July 2006.  He was then diagnosed as having bilateral pes planus, and degenerative joint disease, ankles bilateral, without significant pathology.  The VA examiner opined that although the Veteran had pes planus, the ankle problems were not related to his pes planus, and that the ankle conditions were not related to the feet.  July 2006 x-rays showed suspected mild degenerative change anteriorly on the lateral view of the ankles, bilaterally. 

August 2006 x-ray examination of the right ankle revealed no significant radiographic abnormalities of the right ankle. 

The Veteran submitted lay statements from his wife and co-worker dated in September 2006.  The letter from his wife indicates that the Veteran had been complaining about pain in his feet since he was in service, and that with every year that went by, his pain got worse.  The letter from the Veteran's co-worker indicates that the Veteran had been complaining about his feet being in pain while working. 

The Veteran was afforded a VA examination in April 2012.  After examination, the examiner opined that it was less likely than not that the Veteran's arthritis of the bilateral ankles was incurred in or caused by an in-service injury, event, or illness.   The examiner explained that the Veteran's bilateral ankle arthritis is, in all likelihood, related to his congenital bilateral calcaneonavicular tarsal coalition, which was the reason he has had flat feet since birth.  The examiner stated that orthopedically, a tarsal coalition will often result in ankle degenerativa joint disease.  Importantly, the examiner also stated that the bilateral tarsal coalition is not related to service, but is a congenital condition from birth.  The examiner stated that it is not possible to state when the degenerative joint disease was manifest to a compensable degree because the Veteran is unable to differentiate between foot and ankle areas, and therefore, any estimate would be totally speculative.  

Analysis

After reviewing the record, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for arthritis of the ankles.  

The Board notes the Veteran's testimony that he first had problems with his feet in service because he had to carry heavy backpacks and wear military boots on rough terrain.  The Board also notes that the Veteran had combat service.  Thus, the Board accepts as satisfactory lay evidence his statements that he did have such problems with his feet in service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). 

Notably, however, on the August 1970 separation examination, the Veteran was noted to have had a normal clinical evaluation of the feet and lower extremities, and no arthritis of the ankles or any other foot or ankle condition was noted.  The first indications of any foot or ankle problems in the post-service medical record are VA medical records dated in December 1985, which indicate that the Veteran described developing pain in both feet, that there was no history of any joint swelling or arthritic changes, and that the right ankle was unremarkable.  Although the Veteran may have had foot trouble in service, the record evidence does not reflect either a chronic ankle condition, including arthritis, at the time of his separation from service or any showing of continuity of symptomatology after service.  Also, the July 2006 VA examiner opined that although the Veteran had pes planus, his ankle problems were not related to pes planus or to his feet.  More significantly, the record does not contain a competent medical opinion relating the Veteran's arthritis of the ankle to any incident or event that occurred during his period of service.  Furthermore, the April 2012 VA examiner opined that the Veteran's bilateral ankle arthritis was, in all likelihood, related to his congenital bilateral calcaneonavicular tarsal coalition, which is not service connected.

The Board observes the September 2006 letter from the Veteran's wife, indicating that the Veteran had been complaining about pain in his feet since he was in service, and that, with every year that went by, his pain got worse.  However, the letter speaks to the Veteran's complaints about his feet, rather than his ankles.  Moreover, to the extent that the statement can be regarded as indicating that the Veteran complained of ankle pain from his period of service, the statement is not consistent with evidence contained in the medical record, including the normal August 1970 separation examination and the December 1985 private treatment notes indicating no history of any joint swelling or arthritic changes.  While the Veteran's wife is competent to observe the Veteran's complaints and functional problems with his feet and ankles, she is not competent to determine that the Veteran had arthritis in his ankles from his period of service, as such determination is an opinion that requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Lastly, the Veteran has also maintained that his arthritis of the ankles is the result of his flat feet.  However, as noted above, service connection is not in effect for flat feet (or pes planus).  Therefore, as the underlying disorder is not service-connected, the Veteran's claim for secondary service connection on this basis is without legal merit and must be denied due to a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 420 (1994). 

Accordingly, service connection for arthritis of the bilateral ankles is not warranted.  The most probative evidence of record does not establish that the Veteran developed arthritis of the bilateral ankles during his period of active service, that this disorder was manifested within one year following his separation from service, or that this disorder is etiologically related to a service-connected disability.  In fact, the evidence indicates that the Veteran's arthritis of the bilateral ankles is most likely due to a congenital condition, which is not service connected.  The appeal is denied.

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable. 


ORDER

Entitlement to service connection for arthritis of the bilateral ankles is denied.


REMAND

The Veteran seeks entitlement to a rating higher than 50 percent for PTSD.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The record reflects that the Veteran's most recent VA examination for his PTSD was conducted more than four years ago in January 2013.  Furthermore, the most recent treatment records do not contain information about the Veteran's PTSD suitable for rating purposes.

Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  Additionally, all updated VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his PTSD.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. 

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

4.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


